In a medical malpractice action, (1) defendants St. Francis Hospital, Thylvalikakath Paul, Lynndey Cook, Thomas Loach and Paul Kolker appeal from an order of the Supreme Court, Nassau County (Becker, J.), entered May 9, 1985, which (a) granted plaintiffs’ motion for leave to serve amended bills of particulars, (b) denied said defendants’ request for a stay, and (c) allowed said defendants, within 10 days after service of a copy of the order, to conduct a further physical examination *143of plaintiff Ann Koch, and (2) defendants St. Francis Hospital, Thylvalikakath Paul, Lynndey Cook and Thomas Loach further appeal from an order of the same court, also entered May 9, 1985, which granted plaintiffs’ motion for a severance of a third-party action.
Orders affirmed, with one bill of costs payable by appellants appearing separately and filing separate briefs to respondents appearing separately and filing separate briefs.
Motions to amend or supplement a bill of particulars are governed by the same standards as those applying to motions to amend pleadings (Scarangello v State of New York, 111 AD2d 798). Permission to amend pleadings should be freely given, and the decision to allow or disallow the amendment is committed to the court’s discretion (Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959). The record reveals no significant prejudice to appellants which would warrant our interference with that discretion (Edenwald Contr. Co. v City of New York, supra).
Similarly, we find no basis to disturb the discretionary determination of Special Term in granting plaintiffs’ motion for a severance (Nielsen v Greenman Bros., 100 AD2d 578, 579).
We have reviewed appellants’ remaining contentions and find them to be without merit. Mangano, J. P., Brown, O’Con-nor and Weinstein, JJ., concur.